Carpenter, J.
The only question presented by this record which we can notice is that which arises on the demurrer. The only ground of demurrer is that several offenses are alleged in each count.
The first count charges the defendant with cruelly overworking certain oxen from the first to the fourteenth day of January, 1885. The second count charges him with neglecting to provide them during the same period with proper food, drink and protection. The third charges that during the same period he deprived them of proper sustenance.
Properly construed there is but one offense in each count. Perhaps it may be said that there is but one offense charged in all the counts. The court below must have so regarded it, as there was but one fine imposed. The gist of the offense is cruelty to'animals. That may consist of overworking, under-feeding, or depriving of proper protection, or all these elements may combine and constitute the offense.
But aside from this, all offenses involving continuous action, and which may be continued from day to day, may be so alleged. This is obviously an offense of that character, and the demurrer was properly overruled.
In this opinion the other judges concurred.